Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 1 of 11 PageID 1397




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


 SANDRA E. COOK,

                Petitioner,

 v.                                                    Case No. 3:18-cv-545-MMH-MCR

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,

            Respondents.
 ________________________________

                                           ORDER
                                           I. Status
       Petitioner Sandra Cook, an inmate of the Florida penal system, initiated

 this action on April 17, 2018,1 by filing a Petition for Writ of Habeas Corpus

 under 28 U.S.C. § 2254 (Petition; Doc. 1).2 In the Petition, Cook states that she

 is challenging 2013 judgments in two separate cases. Specifically, she purports

 to challenge a judgment in which she was convicted for armed robbery (Duval

 Case Number 16-2013-CF-1522-AXXX-MA) and another in which she was

 convicted for robbery and aggravated fleeing or attempting to elude a law

 enforcement officer (Duval Case Number 16-2013-CF-1395-AXXX-MA).




       1   See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
       2   Cook subsequently obtained counsel to represent her in this action. See Doc. 4.
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 2 of 11 PageID 1398




 However, the grounds for relief she raises address only the armed robbery case.

 See Petition at 5-7.3 Respondents have submitted a motion to dismiss the

 Petition. See Motion to Dismiss Petition for Writ of Habeas Corpus (Response;

 Doc. 21) with exhibits (Resp. Ex.). Cook filed a brief in reply. See Response in

 Opposition to Motion to Dismiss Petition for Writ of Habeas Corpus (Reply;

 Doc. 14). This case is ripe for review.

                        II. One-Year Limitations Period

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

 amended 28 U.S.C. § 2244 by adding the following subsection:


              (d)(1) A 1-year period of limitation shall apply to an
              application for a writ of habeas corpus by a person in
              custody pursuant to the judgment of a State court.
              The limitation period shall run from the latest of—

                     (A) the date on which the judgment
                     became final by the conclusion of direct
                     review or the expiration of the time for
                     seeking such review;

                     (B) the date on which the impediment to
                     filing an application created by State
                     action in violation of the Constitution or
                     laws of the United States is removed, if
                     the applicant was prevented from filing by
                     such State action;

                     (C) the date on which the constitutional
                     right asserted was initially recognized by
                     the Supreme Court, if the right has been

       3  For purposes of reference, the Court will cite the page number assigned by the
 Court’s electronic docketing system.
                                           2
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 3 of 11 PageID 1399




                   newly recognized by the Supreme Court
                   and made retroactively applicable to cases
                   on collateral review; or

                   (D) the date on which the factual predicate
                   of the claim or claims presented could
                   have been discovered through the exercise
                   of due diligence.

             (2) The time during which a properly filed application
             for State post-conviction or other collateral review
             with respect to the pertinent judgment or claim is
             pending shall not be counted toward any period of
             limitation under this subsection.

 28 U.S.C. § 2244(d).

       Respondents contend that this action is untimely. Response at 9-17. In

 her Reply, Cook argues that she is entitled to equitable tolling because “the

 state court’s resolution of her case made it impossible for a pro se inmate to

 determine the § 2254 deadline,” Reply at 1, and she is actually innocent, id. at

 1-9. The following procedural history is relevant to the determination of the

 one-year limitations issue.

       In case 2013-CF-1522, a jury found Cook guilty of armed robbery. Resp.

 Ex. A at 100-01. On August 27, 2013, the circuit court adjudicated her to be a

 habitual felony offender and sentenced her to a term of incarceration of thirty

 years in prison. Id. at 141-147. In case 2013-CF-1395, Cook entered an open

 plea of guilty on August 26, 2013. Resp. Ex. F at 39-40. The following day, the

 circuit court adjudicated Cook to be a habitual felony offender and sentenced


                                        3
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 4 of 11 PageID 1400




 her to a term of incarceration of thirty years in prison as to each count. Id. at

 41-47. Cook appealed her judgment and conviction in both cases in a

 consolidated appeal before Florida’s First District Court of Appeal (First DCA).

 Resp. Ex. I. On October 31, 2014, the First DCA per curiam affirmed Cook’s

 judgments and sentences but remanded to strike the imposition of a $100 court

 cost. Resp. Ex. M. The mandates were issued on November 18, 2014. Id. The

 circuit court corrected the judgment and sentence forms on November 12, 2014.

 Resp. Ex. N.

       As Cook’s convictions and sentences became final after the effective date

 of AEDPA, her Petition is subject to the one-year limitations period. See 28

 U.S.C. § 2244(d)(1). Because Florida law does not permit the Florida Supreme

 Court to review an affirmance without an opinion, see Florida Rule of

 Appellate Procedure 9.030(a)(2), Cook’s convictions and sentences became final

 when the time for filing a petition for certiorari in the United States Supreme

 Court expired. See Chamblee v. Florida, 905 F.3d 1192, 1198 (11th Cir. 2018).

 Therefore, Cook’s judgment became final ninety days after October 31, 2014,

 which was January 29, 2015. See Chavers v. Sec., Fla. Dep’t of Corr., 468 F.3d

 1273, 1275 (11th Cir. 2006). Accordingly, Cook had until January 29, 2016, to

 file a federal habeas petition. Cook did not file the instant Petition until April

 17, 2018. Thus, the Petition is due to be dismissed as untimely unless she can



                                         4
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 5 of 11 PageID 1401




 avail herself of the statutory provisions which extend or toll the limitations

 period.

       On January 5, 2015, prior to the start of her one-year limitations period,

 Cook filed in case 2013-CF-1522 a pro se motion to reduce her sentence

 pursuant to Florida Rule of Criminal Procedure 3.800(c). Resp. Ex. O. The

 postconviction court denied the motion on March 10, 2015, Resp. Ex. P;

 therefore, Cook’s limitation period in case 2013-CF-1522 actually began the

 same day and ultimately ended on March 10, 2016, without Cook having filed

 a motion to toll the statute of limitations. The record reflects that Cook’s next

 filing that would have tolled the statute of limitations occurred on October 31,

 2016, when she, with the assistance of counsel, filed in both of her cases a

 motion for postconviction relief pursuant to Florida Rule of Criminal Procedure

 3.850. As she filed the motion after the expiration of the one-year limitations

 period for each judgment, it could not toll the statute of limitations. Cook does

 not dispute this procedural history. Reply at 4-5, 8. Accordingly, the Petition

 was not timely filed as to either judgment.

       To excuse the failure to timely file, Cook makes two arguments. First,

 she contends that she is entitled to equitable tolling because at the time she

 pursued her state court claims, “she had not been advised of her ability to seek

 federal habeas relief and had no ability to know that a federal habeas deadline

 could be looming.” Id. at 8. “Equitable tolling can be applied to prevent the

                                        5
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 6 of 11 PageID 1402




 application of AEDPA's statutory deadline when ‘extraordinary circumstances'

 have worked to prevent an otherwise diligent petitioner from timely filing his

 petition.” Helton v. Sec'y for Dep't of Corr., 259 F.3d 1310, 1312 (11th Cir.

 2001). A petitioner establishes equitable tolling “only if he shows ‘(1) that he

 has been pursuing his rights diligently, and (2) that some extraordinary

 circumstance stood in his way’ and prevented timely filing.” Holland v. Florida,

 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

 (2005)). “As with any litigant, pro se litigants ‘are deemed to know of the one-

 year statute of limitations’” and, therefore, “confusion or ignorance about the

 law” does not constitute extraordinary circumstances. Perez v. Florida, 519 F.,

 App’x 995, 997 (11th Cir. 2013) (citations omitted). Accordingly, Cooks first

 argument fails. See id.

       Second, Cook asserts that she is actually innocent and thus a manifest

 injustice would occur if the Court did not review the merits of the Petition.

 Reply at 8-9. Cook maintains that her two claims as presented in the Petition

 demonstrate her factual innocence because her “arguments” in her Petition

 show that she did not possess a firearm and, therefore, she is factually innocent

 of armed robbery. Id. at 9. Additionally, Cook maintains that “[s]he has also

 provided arguments demonstrating that the robberies were committed while

 [she] was under duress as a result of credible threats made to her life if she did

 not commit the robberies.” Id.

                                         6
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 7 of 11 PageID 1403




       In McQuiggin v. Perkins, 569 U.S. 383, 386 (2013), the United States

 Supreme Court held that a claim of actual innocence, if proven, provides an

 equitable exception to the one-year statute of limitations. The United States

 Supreme Court explained:

                We hold that actual innocence, if proved, serves as a
                gateway through which a petitioner may pass whether
                the impediment is a procedural bar, as it was in
                Schlup[4] and House,[5] or, as in this case, expiration
                of the statute of limitations. We caution, however,
                that tenable actual-innocence gateway pleas are rare:
                "[A] petitioner does not meet the threshold
                requirement unless he persuades the district court
                that, in light of the new evidence, no juror, acting
                reasonably, would have voted to find him guilty
                beyond a reasonable doubt." Schlup, 513 U.S., at 329,
                115 S.Ct. 851; see House, 547 U.S. at 538, 126 S.Ct.
                2064 (emphasizing that the Schlup standard is
                "demanding" and seldom met). And in making an
                assessment of the kind Schlup envisioned, "the timing
                of the [petition]" is a factor bearing on the "reliability
                of th[e] evidence" purporting to show actual innocence.
                Schlup, 513 U.S., at 332, 115 S.Ct. 851.

 Id. at 386-87. Importantly, the Court has “emphasized that the miscarriage of

 justice exception is concerned with actual as compared to legal innocence.”

 Sawyer v. Whitley, 505 U.S. 333, 339 (1992).

       Cook’s first ground for relief is an argument that there was insufficient

 evidence at trial to prove she possessed a firearm. Petition at 5. Cook presented




       4   Schlup v. Delo, 513 U.S. 298 (1995).
       5   House v. Bell, 547 U.S. 518 (2006).
                                                  7
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 8 of 11 PageID 1404




 no new evidence in support of this claim; instead, she relies solely on the

 evidence, or lack thereof, presented at trial to support her argument. See

 generally Petition; Doc. 5. Accordingly, this claim does not meet the actual

 innocence exception because it raises only a claim of legal innocence and not

 factual innocence. See Johnson v. Alabama, 256 F.3d 1156, 1171-72 (11th Cir.

 2001) (finding claim of insufficient evidence at trial, without new evidence, did

 not establish actual innocence to overcome procedural bar).

       Next, Cook alleges in the Petition that her trial counsel was deficient for

 failing to present a duress defense at trial and advising her not to testify at

 trial even though she could provide testimony supporting a duress defense.

 Petition at 7. According to Cook, who asserts she was a drug addict at the time,

 her dealer threatened to “put a gun down her throat” if she did not pay him

 back. Id. Cook maintains that she committed the robbery because she believed

 she would be killed if she did not. Id. Cook asserts that she has a witness who

 would corroborate the threats to her life. Doc. 5 at 21. Again, Cook’s argument

 fails to establish her factual innocence and, therefore, she has not

 demonstrated a miscarriage of justice. See Smith v. Addison, 373 F. App'x 886,

 889 (10th Cir. 2010) (finding petitioner failed to establish claim of actual

 evidence based on duress defense where “that defense presents a legal

 justification for his conduct, not a claim of factual innocence.”); Ford v. Sec'y,

 Dep't of Corr., No. 8:16-CV-2866-T-27JSS, 2020 WL 7318985, at *2 (M.D. Fla.

                                         8
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 9 of 11 PageID 1405




 Dec. 11, 2020) (concluding that the petitioner had not shown that he was

 factually innocent where he argued a duress defense established his actual

 innocence). Accordingly, for the above stated reasons, the Petition is due to be

 dismissed as untimely.

                       III. Certificate of Appealability

                      Pursuant to 28 U.S.C. § 2253(c)(1)

       If Cook seeks issuance of a certificate of appealability, the undersigned

 opines that a certificate of appealability is not warranted. The Court should

 issue a certificate of appealability only if the petitioner makes “a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

 this substantial showing, Cook “must demonstrate that reasonable jurists

 would find the district court’s assessment of the constitutional claims

 debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting

 Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were

 ‘adequate to deserve encouragement to proceed further,’” Miller-El v. Cockrell,

 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

 (1983)).

       Where a district court has rejected a petitioner’s constitutional claims on

 the merits, the petitioner must demonstrate that reasonable jurists would find

 the district court’s assessment of the constitutional claims debatable or wrong.

 See Slack, 529 U.S. at 484. However, when the district court has rejected a

                                        9
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 10 of 11 PageID 1406




  claim on procedural grounds, the petitioner must show that “jurists of reason

  would find it debatable whether the petition states a valid claim of the denial

  of a constitutional right and that jurists of reason would find it debatable

  whether the district court was correct in its procedural ruling.” Id. Upon

  consideration of the record as a whole, the Court will deny a certificate of

  appealability.

        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.    The Petition (Doc. 1) is DISMISSED as untimely, and this action

  is DISMISSED WITH PREJUDICE.

        2.    The Clerk of the Court shall enter judgment denying the Petition

  and dismissing this case with prejudice.

        3.    If Cook appeals the denial of the Petition, the Court denies a

  certificate of appealability. Because the Court has determined that a certificate

  of appealability is not warranted, the Clerk shall terminate from the pending

  motions report any motion to proceed on appeal as a pauper that may be filed

  in this case. Such termination shall serve as a denial of the motion.




                                         10
Case 3:18-cv-00545-MMH-MCR Document 16 Filed 04/15/21 Page 11 of 11 PageID 1407




          4.   The Clerk of the Court is directed to close this case and terminate

  any pending motions.

          DONE AND ORDERED at Jacksonville, Florida, this 15th day of April,

  2021.




  Jax-8

  C:      Sandra Cook #J42238
          Counsel of record




                                         11
